Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
¿Procede que este Tribunal le brinde una segunda opor-tunidad a una parte demandada en un procedimiento de expropiación forzosa para que ésta presente, en esta se-gunda ocasión, prueba creíble y admisible en evidencia respecto al “justo valor” de una propiedad que le ha sido expropiada por el Estado, cuando la prueba originalmente presentada por dicha parte demandada en la vista eviden-ciaría que a esos efectos se llevó a cabo ante el tribunal de instancia fue correctamente evaluada y rechazada por dicho foro judicial por ser dicha prueba defectuosa, indigna de crédito e inadmisible en evidencia?
Una mayoría de los integrantes del Tribunal, mediante la Sentencia mayoritaria que hoy emite, lo cree procedente. Por entender que el curso de acción que dicha Mayoría sigue, al así decidir, es uno no sólo sumamente raro e inau-dito sino que uno de los más erróneos que jamás hayamos visto —curso de acción que es contrario a toda nuestra ju-risprudencia anterior relativa a expropiaciones, el cual trastoca y desestabiliza no sólo el mencionado campo del derecho sino que toda la litigación civil en nuestra jurisdic-ción— es que disentimos.
*51hH
Lá Sec. 1 de la Resolución Conjunta Núm. 48 de 31 de mayo de 1973, aprobada por la Asamblea Legislativa de Puerto Rico, dispone:
... Se declara que es política pública del Estado Libre Aso-ciado de Puerto Rico el utilizar los Baños de Coamo como centro de recreo y veraneo para el disfrute del pueblo de Puerto Rico. Consecuentemente, se declaran de utilidad pública las edifica-ciones y las aguas termales conocidas como Baños de Coamo y veinticinco (25) cuerdas de terreno, que incluyan el sitio donde ubican las edificaciones. Se declara también que es necesario adquirir la posesión o el dominio de dichas edificaciones y te-rrenos para los fines de esta resolución.(1) (Enfasis suplido.)
En virtud de la misma, el Estado Libre Asociado de Puerto Rico radicó ante el Tribunal Superior de Puerto Rico, Sala de San Juan, petición de expropiación forzosa con el objetivo de adquirir la referida propiedad, consig-nando en corte la suma de $195,310 como “justo valor” de la misma. Tres (3) días más tarde, el 11 de agosto de 1975, el tribunal de instancia ordenó el traspaso del dominio de dicha propiedad a la Administración de Terrenos de Puerto Rico y la inscripción del título en el Registro de la Propiedad.
El 24 de febrero del siguiente año, el original propieta-rio de dichos terrenos, Hotel Coamo Springs, Inc., aun cuando aceptó las alegaciones fundamentales de la de-manda, impugnó la suma de dinero consignada por el Es-tado como “justo valor” de dicha propiedad. Entre otras cosas, alegó que no se le estaba compensando por el valor de las aguas termales existentes en dichos terrenos y el de ciertas estructuras antiguas existentes en los terrenos expropiados.
*52Se celebró, ante el foro de instancia, la correspondiente vista evidenciaría. En apoyo de la posición propulsada por Hotel Coamo Springs, Inc., y en relación con el valor pro-piamente de los terrenos y edificaciones, dicha parte pre-sentó al perito tasador Domingo Sanfiorenzo. Del informe presentado por éste surge que, en su opinión, los terrenos tenían un valor de $354,000. Debe señalarse que el refe-rido tasador, adicionalmente, afirmó que las estructuras y paredes de edificios antiguos tenían un valor depreciado de $105,500. El perito Sanfiorenzo, sin embargo, no ofreció explicación alguna sobre cuál fue el costo, y la deprecia-ción, que tomó como base para fijar los valores antes señalados.(2)
En cuanto al valor de las aguas termales existentes en dichos terrenos, Hotel Coamo Springs, Inc., intentó presen-tar el testimonio pericial del Ingeniero Héctor Zabala Toro. El tribunal de instancia se negó a admitir el testimonio de éste como perito tasador en cuanto al valor de las aguas termales por razón de que dicho ingeniero —a pesar de ser perito en hidrología, hidrogeología e hidráulica— no tenía experiencia alguna en el campo de la tasación.
Por parte del Estado, declaró en dicha vista evidencia-ría, el perito tasador Pedro Monserrate. Su testimonio fue a los efectos de que los terrenos tenían un valor de $300,734.39, suma de dinero a la que llegó a base del mé-todo comparativo de ventas. El perito Monserrate testificó, adicionalmente, que las estructuras existentes en dichos terrenos no incrementaban en forma alguna el valor de los mismos por razón de que dichas estructuras estaban en ruinas.
A base de la prueba presentada por las partes, y admi-tida en evidencia, el tribunal de instancia determinó que la “justa compensación” a ser pagada por el Estado al Hotel *53Coamo Springs, Inc., por los terrenos expropiádoles lo era la de $338,139.10, más intereses. La parte demandada so-licitó del foro de instancia la emisión de determinaciones de hecho y conclusiones de derecho adicionales. Su solici-tud a esos efectos fue denegada.
Inconforme con la valoración realizada por el tribunal de instancia, el 26 de julio de 1991 la demandada Hotel Coamo Springs, Inc., acudió ante este Tribunal en revisión de la referida actuación judicial, imputándole al foro de instancia la supuesta comisión de cuatro (4) errores, a saber:
1. Erró el tribunal de instancia al estimar la constitucionali-dad de la tasa de interés a pagarse como parte de la justa com-pensación en casos de expropiación forzosa.
2. Erró el tribunal de instancia negándose a tomar conoci-miento judicial de las fluctuaciones de las tasas de interés pre-valecientes en el mercado a tenor con la solicitud de la recurrente.
3. Erró el tribunal de instancia negándose a cualificar como perito para estimar el valor de las aguas termales al Ing. Héctor Zabala Toro, privando en su consecuencia a la recurrente de su derecho a justa compensación por dicha partida.
4. Erró el tribunal de instancia al estimar la justa compensa-ción que asiste a la recurrente. Solicitud de revisión y/o apela-ción, pág. 4.
H — I 1 — 4
Expedimos el auto de revisión radicado. En el día de hoy, una mayoría de los integrantes del Tribunal —a pesar de que entiende y concluye que el perito presentado por la parte demandada recurrente no estaba cualificado como pe-rito tasador en aguas termales debido a su absoluta falta de experiencia previa y conocimiento en el campo de las tasaciones, razón por la cual concluye que actuó correcta-mente el foro de instancia al negarse a admitir su testimo-nio— erróneamente determina que procede devolver el caso al foro de instancia para que dicho foro, previa audiencia y *54prueba pericial, determine el valor justo y razonable de las referidas aguas termales.
Naturalmente, no podemos estar de acuerdo con tan errada y asombrosa actuación de la mayoría de los inte-grantes del Tribunal. En palabras sencillas, el Tribunal —no sabemos por qué razón— le concede una segunda oportunidad a la parte demandada recurrente para presen-tar a nivel de instancia la prueba pericial sobre el valor de la propiedad expropiada que debió haber sido presentada por la distinguida y experimentada representación legal de dicha parte en el juicio plenario que a esos efectos ya cele-bró el tribunal de instancia.
III
Conforme a nuestro ordenamiento, la “persona” con in-terés en un terreno o propiedad, que es objeto de expropia-ción por el Estado, tiene el derecho a ser notificado y a tener audiencia sobre, entre otros, su reclamación de “justa compensación”. Art. 4 de la Ley de Expropiación Forzosa, 32 L.P.R.A. see. 2905.
Constituye norma reiterada, y trillada, en nuestra juris-dicción que, aun cuando el Estado es el que inicia el proce-dimiento de expropiación forzosa, el peso de la prueba res-pecto a si el justo valor del bien expropiado es mayor que la suma de dinero consignada en el tribunal por el Estado recae sobre la parte que reclama dicho aumento en valor. Véanse: Martínez Rivera v. Tribunal Superior, 85 D.P.R. 1, 11 (1962); Pueblo v. McCormick, Alcaide & Co., 78 D.P.R. 939, 952 (1956); Canino v. Tribl. de Expropiaciones, 70 D.P.R. 152 (1949); Pueblo v. García, 66 D.P.R. 504, 508 (1946). Véanse: E.L.A. v. Pérez, 98 D.P.R. 781, 798 (1970); E.L.A. v. Fonalledas Córdova, 84 D.P.R. 573, 579 (1962); Estado Libre v. Bravo, 79 D.P.R. 779, 785 (1956); Pueblo v. Soc. Agríc. Mario Mercado e Hijos, 72 D.P.R. 792 (1951). *55Véanse, en adición: Kimball Laundry Co. v. U.S., 338 U.S. 1, 20 (1949); U.S. ex rel. T.V.A. v. Powelson, 319 U.S. 266, 273-274 (1943).
Llana y sencillamente, y como expresara este Tribunal —desde hace más de cuatro (4) décadas— en Pueblo v. 632 Metros Cuadrados de Terreno, 74 D.P.R. 961, 976 (1953), cuando la cuestión en controversia en un caso de expropia-ción lo es el importe o cuantía de la compensación a pagar por el Estado, “(1) el demandado es en efecto el deman-dante; (2) éste [el demandado] debe presentar su evidencia en primer lugar; y (3) [éste] tiene el peso de la prueba en cuanto a valoración”. Es así de simple y sencillo.
Precisamente debido a lo anteriormente expresado es que la demandada Hotel Coamo Springs, Inc., presentó a nivel de instancia el testimonio del perito tasador Sanfio-renzo, respecto al valor de los terrenos en sí, y que intentó presentar el testimonio del Ingeniero Zabala, respecto al valor de las aguas termales propiamente.
Sucede, sin embargo, que, conforme inclusive determina la Mayoría, el Ingeniero Zabala Toro no estaba cualificado para declarar como perito tasador, razón por la cual no se permitió su testimonio sobre el valor de las referidas aguas termales. Esto es, y aun cuando tuvieron la oportunidad de hacerlo, la parte demandada y su representación legal cra-samente incumplieron con su obligación de probar el valor de las referidas aguas termales.
No es cuestión, como se afirma en la opinión del compa-ñero Juez Asociado Señor Negrón García —la cual sostiene la errada Sentencia que hoy se emite— de que nos enfren-tamos a un “caso peculiar y único en materia de expropia-ciones” y de que no “sería justo” penalizar a la parte recu-rrente Hotel Coamo Springs, Inc. en estas circunstancias y de que lo que estamos haciendo es promoviendo ‘la cele-bración de un procedimiento en que el juzgador de instan-cia cuente con todos los elementos que le permitan hacer *56cumplida justicia conforme el mandato de la resolución”. Opinión concurrente y disidente del Juez Asociado Señor Negrón García, págs. 9 y 10.
De lo que realmente se trata es de que este Tribunal, de manera extraña, errónea e inaudita, le está concediendo a dicha parte, y su distinguida y experimentada representa-ción legal, una improcedente segunda oportunidad que nunca antes se le ha concedido a parte o abogado alguno en esta clase de casos ni en ningún otro. Cabe preguntarse: ¿qué pensarán, y cómo se sentirán, otras partes, y sus hu-mildes abogados —que en el pasado han sentido el justo rigor, y proceder, de este Tribunal, al este Foro haberle desestimado su reclamación por el correcto fundamento de que ellos fallaron en presentar, a nivel de instancia, la prueba correcta, suficiente o necesaria para probar su ca-so— al leer y enterarse de la decisión que hoy emite este Tribunal en el presente caso?
IV
Resumiendo, a pesar del hecho de que a la parte deman-dada se le brindó, y tuvo, la oportunidad de ofrecer la prueba sobre valoración que requiere nuestra jurispruden-cia que presente una parte demandada que cuestiona la valoración que hace el Estado de su propiedad en un pro-cedimiento de expropiación forzosa, dicha parte no cumplió con esa obligación; esto es, no presentó prueba alguna so-bre algunos aspectos de su caso, ni presentó prueba creíble y confiable sobre otros, y, por último, intentó presentar prueba que no era admisible en evidencia.
El tribunal de instancia, en fiel cumplimiento de su obli-gación judicial de resolver el asunto ante su consideración, y a base de la prueba ofrecida y admitida en evidencia, efectivamente resolvió dicho asunto, rechazando prueba “pericial” que era inadmisible en evidencia y adjudicando *57la credibilidad de la prueba pericial testifical que admitiera. No podemos pedirle más a dicho foro judicial; el mismo actuó conforme a derecho. Ante esta situación, el curso decisorio a seguir por este Tribunal resultaba ser me-ridianamente claro: confirmar la sentencia recurrida.
El Tribunal, sin embargo, sorpresivamente ordena la devolución del caso al foro de instancia para que Hotel Coamo Springs, Inc., tenga una nueva oportunidad de pre-sentar prueba pericial confiable y admisible sobre el valor de las aguas termales. ¿Por qué esta segunda oportunidad —esto es, este segundo “tumo al bate”— a la parte deman-dada recurrente?
En fin, disentimos no sólo por razón de que la decisión que hoy se emite es contraria a toda la jurisprudencia anterior de este Tribunal en casos de expropiación sino por razón de que la misma destruye uno de los principios rec-tores en la litigación civil, cual es: que la "obligación de presentar evidencia primeramente recae sobre la parte que sostiene la afirmativa en la cuestión en controversia”. Re-gla 10(B) de Evidencia de 1979, 32 L.P.R.A. Ap. IV. Véanse, en adición: Reece Corp. v. Ariela, Inc., 122 D.P.R. 270, 286 (1988); Asoc. Auténtica Empl. v. Municipio de Bayamón, 111 D.P.R. 527, 531 (1981).(3)

 Véase Vol. de 1973 de Leyes de Puerto Rico, a las págs. 632-633.


 Somos del criterio que, examinado dicho testimonio en forma objetiva, el mismo se reduce, realmente, a una conclusión sobre el valor de la propiedad. Inferi-mos que, posiblemente, debido a ello es que el tribunal de instancia descartó dicho testimonio pericial y/o no le dio mucho crédito al mismo.


 En relación con la determinación —errónea a nuestro juicio— que hace el Tribunal relativa a la tasa de interés que viene obligado a pagar el Estado respecto a la diferencia entre la suma de dinero originalmente consignada por el Estado y la suma de dinero que como “justa compensación” determinara el foro judicial, véase nuestra Opinión disidente en E.L.A. v. Rexco Industries, Inc., 137 D.P.R. 683 (1994).